 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00220-JAM
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        DISPOSITIONAL HEARING; ORDER
13                         v.
14   LEE FORD,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and the defendant, by
19 and through the defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for disposition on January 14, 2020, following the
21 defendant’s admission to violating the terms of his supervised release. (See ECF No. 48.)

22          2.     By this stipulation, the parties now move to continue the dispositional hearing until April
23 21, 2020.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      Counsel for the defendant desires additional time for the defendant to demonstrate
26          that he is amenable to supervision following the Court’s imposition of an amended term of
27          supervised release on December 9, 2019.
28                 b)      The government does not object to the continuance.

      STIPULATION REGARDING CONTINUANCE OF              1
      DISPOSITIONAL HEARING
 1               c)      Counsel for the government confirmed that the Probation Officer supervising the

 2        defendant does not object to the continuance.

 3               d)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 4        before the Court due to the defendant’s violation of the terms of his supervised release.

 5

 6        IT IS SO STIPULATED.

 7

 8

 9   Dated: January 10, 2020                               MCGREGOR W. SCOTT
                                                           United States Attorney
10

11                                                         /s/ SAM STEFANKI
                                                           SAM STEFANKI
12                                                         Assistant United States Attorney
13

14   Dated: January 10, 2020                               /s/ ETAN ZAITSU
                                                           ETAN ZAITSU
15                                                         Counsel for Defendant
16                                                         Lee Ford

17

18

19
          IT IS SO FOUND AND ORDERED this 13th day of January, 2020.
20
                                                           /s/ John A. Mendez
21
                                                    THE HONORABLE JOHN A. MENDEZ
22                                                  UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28

     STIPULATION REGARDING CONTINUANCE OF              2
     DISPOSITIONAL HEARING
